DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1 – 6, in the reply filed on April 13, 2022 is acknowledged.  The traversal is on the ground(s) that Groups I, II, IV, V, VI, and VII should be examined together because they all recite a compound of formula (I) and/or incorporate Claim 1 directed to Formula (I).  
This is not found persuasive because, as provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or (4) A process and an apparatus or means specifically designed for carrying out the said process; or (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  
The combination of Groups I, II, IV, V, VI and VII do not meet this requirement as they are directed to more than one of the above described categories.  Group I is drawn to a compound of formula (I); Group II is drawn to a process of preparation of a compound of formula (I); Group IV is drawn to a composition comprising a compound of formula (I); Group V is drawn to a method of obtaining a polyurethane or a polyurethane prepolymer using the compound of formula (I) or a composition comprising this compound; Group VI, Claim 14, drawn to a method of preparing foams, adhesives, coatings, sealants, aerogels, or elastomers using the compound of formula (I); and Group VII is drawn to articles of manufacture comprising a compound of formula (I) or composition comprising this compound.  The Office consequently maintains the position that unity of invention is not present between the above described groups. See 37 CFR 1.475 (c).
The requirement is still deemed proper and is therefore made FINAL.
Claims 7 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on April 13, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0200707 to Du Prez et al.
Regarding Claims 1 – 6.  Du Prez et al. sets forth a compound of structural formula (XXVI):

    PNG
    media_image1.png
    218
    604
    media_image1.png
    Greyscale

 wherein the moiety corresponding to instantly claimed R1 is a polyurethane/polymeric group (Paragraph 0475); 
the moieties (R2 – R4) corresponding to instantly claimed R2 – R4 are selected from moieties such as halo, nitro, cyano, C1-20 alkyl, heterocyclyl, heteroaryl, heterocyclylC1-6alkyl, heteroarylC1-6alkyl, and polymeric groups, or they may be attached together to form a 6-member unsaturated ring (Paragraph 0038 – 0041); and
the moiety (R1-) corresponding to instantly “-L1-R5” may correspond to a group                -L2-Q2-R18 in which L2 corresponds to a single bond, C1-10 alkylene, or C6-12 arylene; Q2 may also correspond to C1-10 alkylene; R18 corresponds to C1-10 alkyl, C6-12 aryl, or a C6-12arylC1-6 alkyl which may be substituted with Z11; and Z11 may correspond to C(O)R9 wherein R9- may be hydroxyl or -CO2R10 wherein R10- may be hydrogen (Paragraphs 0023 – 0028; 0078 – 0080 ;and 0082); and
and r is zero and therefore R6 is not present (Paragraph 0475).
Du Prez et al. does not expressly teach Z11, which corresponds to a carboxylic acid (COOH) group in the above described embodiments, is in a terminal position. However, the disclosure of Du Prez et al. would be expected to be inclusive of embodiments in which the Z11 substitution is placed at the terminal end of the R18 group, as Du Prez et al. does not particularly limit the position(s) where Z11 may be attached to R18.  Thus, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a carboxylic acid substitution at the terminal end of the R18 group in the compound of structural formula (XXVI) of Du Prez et al.  The motivation would have been terminal carboxylic acid groups will have lower steric hindrance and will thus be more readily available, for example, for crosslinking.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over, for example, Claim 7 of U.S. Patent No. 9,586,935. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations upon each other.  Claim 7 of U.S. Patent No. 9,586,935 sets forth a compound of structural formula (1C):

    PNG
    media_image2.png
    178
    222
    media_image2.png
    Greyscale

wherein “R5-Q1-L1” corresponds to the instantly claimed R1 group which may be a C1-10 alkyl group unsubstituted or substituted with Z1;
R2, R3, and R4 correspond to instantly claimed R2, R3, and R4-- and one or more of these species may correspond to a polymeric group or attached to form a C6-12 aryl; 
wherein R1 corresponds to the instantly claimed “L1-R5” group, for example, when R1 is a -L2-Q2-R18  group in which L2 corresponds to a single bond, C1-10 alkylene, or C6-12 arylene; Q2 may also correspond to C1-10 alkylene; R18 corresponds to C1-10 alkyl, C6-12 aryl, or a C6-12arylC1-6 alkyl which may be substituted with Z11; and Z11 may correspond to C(O)R9 wherein R9- may be hydroxyl or -CO2R10 wherein R10- may be hydrogen (Paragraphs 0023 – 0028; 0078 – 0080 ;and 0082); and
and r is zero and therefore R6 is not present.
U.S. Patent No. 9,586,935 does not expressly set forth Z11, which corresponds to a carboxylic acid (COOH) group in the above described embodiments, is in a terminal position. However, Claim 7 would be expected to be inclusive of embodiments in which the Z11 substitution is placed at the terminal end of the R18 group, as the claim does not particularly limit the position(s) where Z11 may be attached to R18.  Thus, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a carboxylic acid substitution at the terminal end of the R18 group in the compound of structural formula (1C).  The motivation would have been terminal carboxylic acid groups will have lower steric hindrance and thus be more readily available, for example, for crosslinking.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764